        Case 1:18-cv-10225-MLW Document 286 Filed 06/20/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                               )
LILIAN PAHOLA CALDERON JIMENEZ                 )
and LUIS GORDILLO, et al.,                     )
                                               )
Individually and on behalf of all others       )
similarly situated,                            )
                                               )   No. 1:18-cv-10225-MLW
               Plaintiffs-Petitioners,         )
                                               )
       v.                                      )
                                               )
KEVIN McALEENAN, et al.,                       )
                                               )
               Defendants-Respondents.         )
                                               )

 PETITIONERS’ MOTION TO WITHDRAW THEIR EMERGENCY MOTION FOR A
   TEMPORARY RESTRAINING ORDER AND STAY OF REMOVAL OF CLASS
                          MEMBER MR. V

       In light of Mr. V’s statements in his declaration, Dkt. 279-1, Petitioners move to lift any

stay of Mr. V’s removal and to withdraw their Emergency Motion for a Temporary Restraining

Order and Stay of Removal of Class Member Mr. V, Dkt. 268. Respondents assent to the relief

sought in this motion.

       Petitioners filed their motion on June 17, 2019 to preserve this Court’s jurisdiction over

Mr. V and permit an examination of his case by class counsel, to whom Respondents refused to

give information. See Dkt. No. 268. That examination has now occurred, at least in part. In

response to Petitioner’s Motion and this Court’s Order (Dkt. No. 282), Respondents have

provided additional information about Mr. V’s case. Petitioners’ counsel also had the

opportunity to meet with Mr. V. on June 19, 2019. Although their examination of this case

confirms Petitioners’ serious concern that Respondents are not adequately and

contemporaneously considering the provisional waiver process and its important purposes—and
        Case 1:18-cv-10225-MLW Document 286 Filed 06/20/19 Page 2 of 3



underscores the need for the discovery Petitioners seek (Dkt. No. 261)—it has also revealed that

Mr. V does not presently wish to delay his removal. Accordingly, Petitioners withdraw the

Motion for a Temporary Restraining Order and Stay of Removal of Class Member Mr. V and

move this Court to lift any stay of Mr. V’s removal.

           Respectfully submitted this 20th day of June, 2019.

                                             /s/ Kevin S. Prussia
Matthew R. Segal (BBO # 654489)              Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)              Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION               Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.            Stephen Provazza (BBO # 691159)
211 Congress Street                          Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                             Matthew W. Costello (BBO # 696384)
(617) 482-3170                               WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)         60 State Street
Attorney at Law                              Boston, MA 02109
6 White Pine Lane                            Telephone: (617) 526-6000
Lexington, MA 02421                          Facsimile: (617) 526-5000
(339) 970-9283                               kevin.prussia@wilmerhale.com
                                             michaela.sewall@wilmerhale.com
                                             shirley.cantin@wilmerhale.com
                                             stephen.provazza@wilmerhale.com
                                             colleen.mccullough@wilmerhale.com
                                             matthew.costello@wilmerhale.com

                                             Attorneys for Petitioners
           Case 1:18-cv-10225-MLW Document 286 Filed 06/20/19 Page 3 of 3



FEDERAL RULE OF CIVIL PROCEDURE 37 AND LOCAL RULE 7.1 CERTIFICATE

       I hereby certify that in accordance with Federal Rule of Civil Procedure 37(a) and Local Rule

7.1(a)(2), prior to the filing of the above motion counsel for Petitioners and counsel for Respondents

met and conferred in good faith to narrow or resolve the issues in this motion, and counsel for

Respondents stated that they assent to Petitioners’ motion to withdraw their Motion for a Temporary

Restraining Order and Stay of Removal of Class Member Mr. V and to lift any stay of Mr. V’s

removal.

                                               /s/ Kevin S. Prussia
                                               Kevin S. Prussia
